 



Exhibit 10.33

La Quinta Corporation

2002 Stock Option and Incentive Plan
Restricted Stock Unit Award
Agreement

 



--------------------------------------------------------------------------------



 



La Quinta Corporation
2002 Stock Option and Incentive Plan
Restricted Stock Unit Award Agreement

     You have been selected to receive a grant of restricted stock units
(“RSUs”) pursuant to the La Quinta Corporation 2002 Stock Option and Incentive
Plan (the “Plan”), as specified below:

     

  Participant:  
                                                                                                       
 
   

  Date of
Grant:                                                                                                     
 
   

  Number of RSUs
Granted:                                                                                
 
   

  Vesting Date: Date of Grant
 
   

  Purchase Price: $.02 per RSU
 
   

  Final Acceptance Date:
                                                                                    

     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of RSUs by La Quinta Corporation, a Delaware corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Plan. Such RSUs represent a promise to pay out to the Participant (subject
to Section 2) a number of shares of common stock of the Company, par value $0.01
per share, and an equal number of shares of Class B common stock of La Quinta
Properties, Inc., par value $0.01 per share, which are paired and traded as one
unit, as is indicated above (“Paired Shares”).

     The Plan provides a complete description of the terms and conditions
governing the RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

     1. Acceptance of Award. The Participant shall have no rights with respect
to this Award unless he or she shall have accepted this Award prior to the close
of business on the Final Acceptance Date specified above by: (a) making payment
to the Company by certified or bank check or other instrument acceptable to the
Committee of the Purchase Price per RSU, if any, times the number of RSUs to be
accepted, and (b) signing and delivering to the Company a copy of this
Agreement.

     2. Timing of Payout. The RSUs will not be paid out (as described in
Section 3) until the earlier to occur of the following:



  (a)   Retirement or other termination of service as a director; or     (b)  
The later to occur of:



  (i)   Four (4) years from the Date of Grant; or

 



--------------------------------------------------------------------------------



 



  (ii)   The date (not to exceed ten (10) years from the Date of Grant) elected
by the Participant pursuant to a deferral election validly executed by the
Participant.

     3. Form of Payout. Subject to Section 2, vested RSUs will be paid out
solely in the form of Paired Shares of stock of the Company.

     4. Voting Rights and Dividends. Until such time as the RSUs are paid out in
Paired Shares of Company stock, the Participant shall not have voting rights.
However, all dividends and other distributions paid with respect to the RSUs
shall accrue and shall be converted to additional RSUs based on the closing
price of the Paired Shares on the dividend distribution date. Such additional
RSUs shall be subject to the same restrictions on transferability as are the
RSUs with respect to which they were paid.

     5. Change of Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change of Control of the Company prior to the
payout of Paired Shares pursuant to Section 2, RSUs not yet paid out shall be
immediately paid out to the Participant as described in Section 3. The Paired
Shares paid out to the Participant shall be freely transferable by the
Participant (the restrictions on transfer in Section 6 shall lapse), subject to
restrictions on transfers imposed by the Company’s and La Quinta Properties,
Inc.’s Certificate of Incorporation, Bylaws, and insider trading policies as in
effect from time to time, or by applicable federal and state securities laws.

     6. Restrictions on Transfer. Except as otherwise provided in the Plan, the
RSUs granted pursuant to this Agreement (prior to being paid out) may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution. Any
attempt to transfer will not be honored.

     7. Recapitalization. In the event of any change in the capitalization of
the Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

     8. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Director of Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

     9. Continuation of Service as Director. This Agreement shall not confer
upon the Participant any right to continue service with the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s service at any time.

2



--------------------------------------------------------------------------------



 



     10. Miscellaneous.



  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions on transfers
imposed by the Company’s and La Quinta Properties, Inc.’s Certificate of
Incorporation, Bylaws, and insider trading policies as in effect from time to
time, or under applicable federal securities laws, under the requirements of any
stock exchange or market upon which such shares are then listed and/or traded,
and under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.
    (b)   The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.     (c)   The Participant agrees
to take all steps necessary to comply with all applicable provisions on
transfers imposed by the Company’s and La Quinta Properties, Inc.’s Certificate
of Incorporation, Bylaws, and insider trading policies as in effect from time to
time, or federal and state securities laws with respect to his or her rights
under this Agreement.     (d)   This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.    
(e)   All obligations of the Company under the Plan and this Agreement, with
respect to the RSUs, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.     (f)   To the extent not preempted by federal
law, this Agreement shall be governed by, and construed in accordance with, the
laws of the state of Delaware.     (g)   Notice hereunder shall be given to the
Company at its principal place of business, and shall be given to the
Participant at the address set forth below, or in either case at such addresses
as one party may subsequently furnish to the other party in writing.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

     

  LA QUINTA CORPORATION
 
   

  By:  
 

     The foregoing Agreement is hereby accepted and the terms and conditions
thereof are hereby agreed to by the Participant.

     

   

  Participant
 
   

  Participant’s name and address:
 
   

   
 
   

   
 
   

   
 
   

   

4